


109 HR 6081 IH: Federal Engineering Accountability Act

U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6081
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2006
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide an option to proceed with an action in any
		  Federal court to recover actual damages for physical or property damage in a
		  major disaster that proximately results from the failure or negligence of the
		  Army Corps of Engineers in the design, construction, or maintenance of a
		  project for which the Corps is legally responsible.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Engineering Accountability Act
			 of 2006.
		2.Civil
			 liability
			(a)In
			 generalNotwithstanding
			 section 2680(a) of title 28, United States Code, and section 3 of the Flood
			 Control Act of 1928 (33 U.S.C. 702c), and subject to subsection (b), an action
			 may be brought only in a Federal court for actual, not punitive, damages
			 against the Army Corps of Engineers for the failure or negligence by the Corps
			 to design, construct, or maintain a project, adversely impacted in a major
			 disaster, for which the Corps is legally responsible.
			(b)Determination of
			 liabilityAn action brought under subsection (a) for monetary
			 damages for injury or loss of property, or personal injury or death may proceed
			 only if a claimant can demonstrate that—
				(1)the Corps admitted
			 by statement or in writing that it failed or was negligent in designing,
			 constructing, or maintaining a project, adversely impacted by a major disaster,
			 for which it was legally responsible; or
				(2)the independent Commission established
			 under section 3 makes a determination that the Corps failed or was negligent in
			 designing, constructing, or maintaining a project, adversely impacted by the
			 major disaster, for which the Corps was legally responsible.
				3.Commission
			(a)EstablishmentThere
			 is hereby established a Commission to be known as the Federal Engineering
			 Accountability Commission.
			(b)Duties
				(1)Initial
			 dutiesNot later than 60 days
			 after a major disaster, the Commission shall begin an investigation to
			 determine if the Corps failed or was negligent in designing, constructing, or
			 maintaining a project, adversely impacted by such disaster, for which the Corps
			 was legally responsible.
				(2)Interim
			 dutiesNot later than 12
			 months after a major disaster, the Committee shall complete its investigation
			 under paragraph (1).
				(3)ReportNot
			 later than 15 months after a major disaster, the Commission shall submit a
			 report to the Secretary of the Army and the Secretary of the Department of
			 Homeland Security regarding the findings of its investigation.
				(c)MembershipThe
			 Commission shall be composed of 7 members appointed by the President by and
			 with the consent of the Senate.
			(d)QualificationsIn
			 appointing individuals to the Commission, the President shall consider—
				(1)for appointment individuals who are experts
			 in the field of civil engineering, water management, flood protection, or in
			 another related area;
				(2)the appointment of not more than 2 members
			 who have ever worked for the Army Corps of Engineers;
				(3)no appointment of
			 a current employee of the Army Corps of Engineers or the Department of Homeland
			 Security.
				(e)Terms of
			 AppointmentEach member shall be appointed for a term of 5 years
			 and terms may be renewed for an unlimited number of additional 5-year
			 terms.
			(f)QuorumAt
			 least 3 members of the Commission are necessary to conduct an investigation
			 after a major disaster and to make a determination regarding the failure or
			 negligence of the Corps in designing, constructing, or maintaining a project
			 for which it is legally responsible.
			(g)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with the applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
			(h)MeetingsNo
			 later than 60 days after the occurrence of a major disaster, the members shall
			 convene and begin its investigation and may meet as often as the members
			 consider necessary during the 12-month period following the major
			 disaster.
			(i)Subpoena
			 power
				(1)In
			 generalThe Commission may issue subpoenas requiring the
			 attendance and testimony of witnesses and the production of any evidence
			 relating to any matter under investigation by the Commission The attendance of
			 witnesses and the production of evidence may be required from any place within
			 at any designated place of hearing within the United States.
				(2)Failure to obey
			 a SubpoenaIf a person refuses to obey a subpoena issued under
			 paragraph (1), the Commission may apply to a United States district court for
			 an order requiring that person to appear before the Commission to give
			 testimony, produce evidence, or both, relating to the matter under
			 investigation. The application may be made within the judicial district where
			 the hearing is conducted or where that person is found, resides, or transacts
			 business. Any failure to obey the order of the court may be punished by the
			 court as civil contempt.
				(3)Service of
			 subpoenasThe subpoenas of the Commission shall be served in the
			 manner provided for subpoenas issued by a United States district court under
			 the Federal Rules of Civil Procedure for the United States district
			 courts.
				(4)Service of
			 processAll process of any Federal court to which application is
			 made under paragraph (2) may be served in the judicial district in which the
			 person required to be served resides or may be found.]
				(j)ImmunityExcept as provided in this subsection, a
			 person may not be excused from testifying or from producing evidence pursuant
			 to a subpoena on the ground that the testimony or evidence required by the
			 subpoena may tend to incriminate or subject that person to criminal
			 prosecution. A person, after having claimed the privilege against
			 self-incrimination, may not be criminally prosecuted by reason of any
			 transaction, matter, or thing which that person is compelled to testify about
			 or produce evidence relating to, except that the person may be prosecuted for
			 perjury committed during the testimony or made in the evidence.
			4.Time for
			 commencing action against the CorpsEvery civil action commenced against the
			 Army Corps of Engineers under section 2(a) shall be barred unless the complaint
			 is filed with 18 months after the earlier of the date in which—
			(1)the Corps admitted
			 by statement or in writing that it failed or was negligent in designing,
			 constructing, or maintaining a project, adversely impacted by a major disaster,
			 for which it was legally responsible; or
			(2)an independent commission established under
			 section 3 makes a determination that the Corps failed or was negligent in
			 designing, constructing, or maintaining a project, adversely impacted by the
			 major disaster, for which the Corps was legally responsible.
			5.No
			 standingNo State or local
			 government shall have standing to bring an action under this Act. No insurance
			 company shall have standing to bring an action under this Act to the extent
			 that such insurance company’s claim is founded in indemnity or recovery of
			 claims the company has paid.
		6.BenefitsA court shall not hear evidence or reduce an
			 award made under this Act for any amounts the claimant received from another
			 party for injury or damages sustained in a major disaster proximately caused by
			 the failure or negligence of the Army Corps of Engineers in the design,
			 construction, or maintenance of a project, adversely impacted by a major
			 disaster, for which the Corps is legally responsible.
		7.No
			 subrogationAn insurance
			 company shall not have the right to seek subrogation for a claim.
		8.Motion for
			 mandamusIf the Commission
			 fails to meet the deadlines specified in this Act, a claimant may bring a
			 motion to seek mandamus against the Commission.
		9.DefinitionsFor purposes of this Act the following terms
			 apply:
			(1)The term
			 Commission means the Federal Engineering Accountability
			 Commission established under section 3.
			(2)The term
			 Corps means the Army Corps of Engineers.
			(3)The term
			 major disaster has the same meaning given such term in section
			 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5122).
			
